 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       FREDA G.,1                                     Case No. 5:18-cv-00694-AFM
12
                            Plaintiff,
                                                        MEMORANDUM OPINION AND
13
              v.                                        ORDER REVERSING AND
14                                                      REMANDING DECISION OF
         ANDREW SAUL, Commissioner of                   COMMISSIONER
15
         Social Security,2
16

17                          Defendant.
18

19           Plaintiff, Freda G., filed this action seeking review of the Commissioner’s final

20   decision denying her application for supplemental security income benefits. In

21   accordance with the Court’s case management order, the parties have filed

22   memorandum briefs addressing the merits of the disputed issues. The matter is now

23   ready for decision.

24
     1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
25   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
     Management of the Judicial Conference of the United States.
26
     2
       Andrew Saul is now the Commissioner of the Social Security Administration. Pursuant to Rule
27   25(d) of the Federal Rules of Civil Procedure, Andrew Saul is substituted for Acting Commissioner
28   Nancy A. Berryhill as the defendant in this suit.
 1                                     BACKGROUND
 2         On December 17, 2013, Plaintiff applied for supplemental security income
 3   benefits, alleging disability beginning April 9, 2011. Plaintiff’s application was
 4   denied initially and on reconsideration. (Administrative Record [“AR”] 60-69, 71-
 5   80.) A hearing took place on July 22, 2016 before an Administrative Law Judge
 6   (“ALJ”). Plaintiff, who was represented by counsel, and a vocational expert (“VE”)
 7   testified at the hearing. (AR 32-59.)
 8         In a decision dated February 10, 2017, the ALJ found that Plaintiff suffered
 9   from the severe impairments of insulin dependent diabetes mellitus, bilateral carpal
10   tunnel syndrome, depression, bipolar affective disorder, anxiety, obesity,
11   hypertension, diabetic peripheral neuropathy, hypothyroidism, and a history of
12   substance abuse disorder and alcohol dependence with a methamphetamine
13   psychosis. (AR 17.) The ALJ concluded that Plaintiff retained the residual functional
14   capacity (“RFC”) to perform a limited range of light work. As relevant to Plaintiff’s
15   claims, the ALJ found Plaintiff was limited to frequent fine and gross manipulation
16   bilaterally, was precluded from working around moving machinery or other hazards;
17   and was precluded from forceful gripping or grasping bilaterally. (AR 17.) Relying
18   upon the testimony of the VE, the ALJ found that Plaintiff was capable of performing
19   work existing in significant numbers in the national economy. Accordingly, the ALJ
20   concluded that Plaintiff was not disabled. (AR 26.)
21         The Appeals Council subsequently denied Plaintiff’s request for review (AR
22   1-6), rendering the ALJ’s decision the final decision of the Commissioner.
23                                   DISPUTED ISSUES
24         1. Whether the ALJ properly assessed Plaintiff’s RFC with respect to her
25            upper extremity impairments or was obligated to develop the record with
26            regard to those impairments.
27         2. Whether the ALJ failed to resolve a conflict between the VE’s testimony
28            and the DOT.
                                              2
 1                                   STANDARD OF REVIEW
 2          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
 3   determine whether the Commissioner’s findings are supported by substantial
 4   evidence and whether the proper legal standards were applied. See Treichler v.
 5   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
 6   evidence means “more than a mere scintilla” but less than a preponderance. See
 7   Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
 8   1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
 9   reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
10   U.S. at 401. This Court must review the record as a whole, weighing both the
11   evidence that supports and the evidence that detracts from the Commissioner’s
12   conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of more
13   than one rational interpretation, the Commissioner’s decision must be upheld. See
14   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
15                                           DISCUSSION
16   1.     The ALJ’s RFC Assessment.
17          Plaintiff contends that the ALJ erroneously assessed her RFC. According to
18   Plaintiff, the ALJ failed to properly consider the pertinent medical evidence
19   regarding her upper extremity impairments and failed to satisfy her obligation to
20   develop the record regarding those impairments. (ECF No. 22 at 3-5.)
21          A. Relevant Evidence.3
22          On April 24, 2014, Michael S. Gurvey, M.D., performed a consultative
23   orthopedic examination of Plaintiff. (AR 466-472.) With regard to Plaintiff’s upper
24   extremities, Dr. Gurvey found no swelling, effusion, erythema, warmth or deformity.
25   Dr. Gurvey noted full range of motion of Plaintiff’s left elbow and wrist, and also
26   noted that digital extension and flexion against resistance caused no forearm
27
     3
       Because Plaintiff’s challenge is limited to the ALJ’s consideration of the evidence related to her
28   upper extremity impairments, the Court limits its summary of the evidence to the same.
                                                      3
 1   discomfort. However, Plaintiff had “subjective discomfort with deep palpation over
 2   the entire forearm toward the mobile mass of the elbow.” (AR 469.) Examination of
 3   Plaintiff’s hands was clinically within normal limits, with no deformity or evidence
 4   joint swelling or synovitis. Dr. Gurvey reported that Plaintiff had “full function of
 5   both hands,” with no evidence of atrophy. Her peripheral vascular status and
 6   sensation were normal. (AR 470.) Plaintiff’s motor examination revealed essentially
 7   normal strength in all major muscle groups of the upper and lower extremities,
 8   “graded at 5/5.” (AR 470.) Plaintiff’s grip strength was measured as 40, 50, 50
 9   pounds in the right hand and 20, 20, 20 pounds in the left hand, which Dr. Gurvey
10   concluded was commensurate with motor strength. (AR 470.)
11         In the section of his report reserved for his “diagnostic impression,”
12   Dr. Gurvey stated that Plaintiff’s “bilateral hand discomfort” had no etiology.
13   Instead, Plaintiff’s examination was essentially within normal limits, and Dr. Gurvey
14   was unable to detect any evidence of underlying significant arthropathy. He allowed
15   that Plaintiff’s symptoms could be secondary to her diabetes. (AR 470.) In
16   Dr. Gurvey’s opinion, Plaintiff had no limitations in her ability to perform gross
17   manipulation, fine manipulation, or feeling. (AR 471-472.)
18         Medical records from 2015 and 2016 contain reports of pain and numbness in
19   Plaintiff’s hands and wrists and diagnoses of carpal tunnel syndrome and diabetic
20   polyneuropathy. Examination in July 2015 revealed clinical findings such as
21   decreased grip; positive numbness, tingling in digits 1-3 bilaterally, and positive
22   Phalen’s and Tinel’s sign. A February 2016 examination also revealed positive
23   Tinel’s and Phalen’s signs in both wrists. (See AR 515-516, 520, 526, 528, 533, 540.)
24   EMG and nerve conduction testing performed in March 2016 disclosed severe
25   bilateral median neuropathy at the wrist. (AR 555.)
26         Finally, at the hearing, Plaintiff testified that she suffers from numbness and
27   pain in her hands. The tips of her fingers are numb, and the pain is constant.
28   According to Plaintiff, she is unable to holding a pen or a cellphone. Physical therapy
                                               4
 1   did not help, and Plaintiff’s physician recommended surgery. Plaintiff further
 2   testified that she worked braiding hair in 2014. She explained that an individual’s
 3   hair could take six to eight hours to braid. Plaintiff estimated that she braided “two
 4   heads” a month. (AR 39-40, 43, 51-52; see also AR 532.)4
 5          B. The ALJ’s Decision.
 6          The ALJ discussed the foregoing evidence as well as the medical opinion
 7   evidence. The ALJ gave little weight to Dr. Gurvey’s opinion that Plaintiff had no
 8   functional limitations. As the ALJ explained, Dr. Gurvey’s opinion was based upon
 9   “a one-time examination of [Plaintiff], with the opportunity to review only a limited
10   amount, if any, of the medical records which when viewed in their entirety support a
11   more restrictive functional capacity.” (AR 22.)
12          The ALJ also gave little weight to the opinions of the State agency physicians,
13   who found that Plaintiff suffered from no severe physical impairment. The ALJ
14   explained that the State agency physicians – who rendered their decisions in April
15   and September 2014 – “did not have the benefit of considering the additional
16   evidence that was available only after the reconsideration determination.” (AR 22.)
17          The ALJ concluded that:
18                  While the record confirms bilateral carpal tunnel, [Plaintiff’s]
19          allegations with respect to the use of her hands such as being unable to
20          hold onto a phone are inconsistent with the examination findings as to
21          the lack of any muscle atrophy, intact sensory and vascular status, and
22          normal muscle strength. While complaints of bilateral wrist pain and
23          chronic finger numbness appear in the treatment notes, [Plaintiff] also
24          reportedly braids hair as a job. Seemingly, this requires a good degree
25          of manual dexterity and flexibility, and contrasts with her assertions to
26          examiners as to having numbness, pain and stiffness.
27
     4
       Although not entirely clear, Plaintiff’s testimony suggests that she underwent surgery on her right
28   hand and was awaiting surgery on her left. (See AR 51-52.)
                                                      5
 1                                             ***
 2         The record shows that [Plaintiff] has bilateral carpal tunnel, which is
 3         addressed by limiting fine and gross manipulation to a frequent basis,
 4         and from [precluding] forceful gripping and grasping. Again, this should
 5         not be unduly problematic, based on [Plaintiff’s] descriptions of her
 6         activities which include using the computer to go on the internet and
 7         braiding hair.
 8   (AR 24, citing AR 470, 532.)
 9         C. Analysis
10         Plaintiff contends that the ALJ failed to properly consider the pertinent
11   evidence in assessing her RFC. Specifically, Plaintiff points to the treatment notes
12   from 2015 and 2016 diagnosing her with bilateral carpal tunnel syndrome and
13   diabetic polyneuropathy; examinations revealing positive Tinel’s and Phalen’s signs,
14   diminished bilateral hand grip and numbness in the bilateral 1-3 digits; and the March
15   2016 electromyogram and nerve conduction study which revealed severe bilateral
16   median neuropathy at the wrist. (ECF No. 3 at 3, citing AR 526, 533, 555, 596, 601.)
17   Plaintiff argues that in assessing her upper extremity limitations, the ALJ could not
18   properly rely upon Dr. Gurvey’s April 2014 findings because those findings predated
19   the pertinent medical evidence regarding her upper extremity impairments discussed
20   above. (ECF No. 3 at 4.) Furthermore, Plaintiff contends that the ALJ was obligated
21   to develop the record by obtaining the assistance of a medical expert in light of the
22   2016 electromyogram and nerve conduction study, which showed “evidence of clear
23   deterioration of Plaintiff’s carpal tunnel syndrome.” (ECF No. 3 at 4.) Although
24   Plaintiff states it less than succinctly, the crux of the issue is whether the ALJ properly
25   relied upon her own interpretation of the medical records regarding Plaintiff’s upper
26   extremity impairments in making an RFC determination or whether she had a duty
27   to develop the record.
28

                                                 6
 1          An ALJ has a “duty to fully and fairly develop the record and to assure that the
 2   claimant’s interests are considered.” Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th
 3   Cir. 2001) (quoting Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996)). This duty
 4   arises when the evidence in the record is ambiguous or is “inadequate to allow for a
 5   proper evaluation.” Mayes v. Massanari, 276 F.3d 453, 459-460 (9th Cir. 2001); see
 6   also 20 C.F.R. § 404.1519a (a consultative examination should be purchased when
 7   additional evidence is needed which is not in the medical record; there is a conflict,
 8   inconsistency, ambiguity or insufficiency in the evidence which must be resolved; or
 9   when there is an indication that there is a change in a claimant’s condition which is
10   likely to affect their ability to work).
11          As set forth above, Dr. Gurvey diagnosed no upper extremity impairment and
12   assessed no upper extremity functional limitations. Likewise, the State agency
13   physicians found no severe impairment at all. Indeed, carpal tunnel syndrome was
14   not mentioned by the State agency physicians, likely because the record contained
15   no such diagnosis at the time they reviewed it. (See AR 60-69, 71-80.) In light of the
16   finding that Plaintiff suffered from no severe impairment, the State agency physicians
17   assessed no functional limitations. Furthermore, it does not appear that Plaintiff’s
18   treating physicians who diagnosed carpal tunnel syndrome indicated what functional
19   limitations her impairment imposed. Thus, the record is devoid of any medical
20   opinion regarding the functional limitations imposed by Plaintiff’s carpal tunnel
21   syndrome and/or neuropathy. As a result, the ALJ’s determination concerning the
22   severity of Plaintiff’s upper extremity impairments and their resultant functional
23   limitations was based solely upon her own interpretation of the clinical findings and
24   treatment notes.
25          An ALJ, however, is “not qualified to interpret raw medical data in functional
26   terms.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999); see Day v. Weinberger,
27   522 F.2d 1154, 1156 (9th Cir. 1975) (ALJ should not make his “own exploration and
28   assessment” as to a claimant’s impairments); Miller v. Astrue, 695 F. Supp. 2d 1042,
                                                7
 1   1048 (C.D. Cal. 2010) (it is improper for the ALJ to act as the medical expert);
 2   Padilla v. Astrue, 541 F. Supp. 2d 1102, 1106 (C.D. Cal. 2008) (ALJ is not qualified
 3   to extrapolate functional limitations from raw medical data).
 4         A recent decision from this District is instructive. In Karen E. v. Berryhill,
 5   2019 WL 1405835, at *4 (C.D. Cal. Mar. 27, 2019), the record contained substantial
 6   evidence of carpal tunnel syndrome. The ALJ erred by failing to consider what
 7   limitations might be warranted as a result of the plaintiff’s carpal tunnel syndrome.
 8   Moreover, the court observed that, “even if the ALJ had discussed the evidence of
 9   carpal tunnel syndrome, he would have had little basis to determine what functional
10   limitations it warranted since there was no such evidence in the record.” Karen E.,
11   2019 WL 1405835, at *4. Specifically, no physician reviewed records relating to the
12   plaintiff’s carpal tunnel syndrome, and none opined any limitations related to that
13   impairment. “Thus, for the ALJ to assess functional limitations due to carpal tunnel
14   syndrome on this record, he would have been forced to act as his own medical expert
15   and translate the data himself, something he was not qualified to do.” Karen E., 2019
16   WL 1405835, at *4 (citing Nguyen, 172 F.3d at 35). The court concluded that,
17   “[u]nder these circumstance[s], the ALJ had a duty to develop the record further, at
18   a minimum by retaining a medical expert to evaluate the records of carpal tunnel
19   syndrome, if not by ordering a consultative examination.” Karen E., 2019 WL
20   1405835, at *4 (citing Mayes, 276 F.3d at 459-460). The court remanded the matter,
21   directing the ALJ to “develop the record further with respect to plaintiff’s carpal
22   tunnel syndrome, including by retaining a medical expert to review the entire record
23   or by ordering a consultative examination.” Karen E., 2019 WL 1405835, at *5.
24         Here, the record includes no medical opinion regarding the functional
25   limitations resulting from the severe upper extremity impairments found by the ALJ.
26   Nor do the treatment notes include sufficient information suggesting a medical basis
27   for Plaintiff’s functional limitations. Thus, the ALJ should have retained an
28   examining physician or medical expert to properly evaluate the evidence. See Sonja
                                              8
 1   S.R. v. Berryhill, 2018 WL 3460165, at *7 (C.D. Cal. July 16, 2018) (ALJ’s RFC
 2   determination was not supported by substantial evidence where the plaintiff
 3   “developed several new impairments subsequent to the State Agency physicians’
 4   review and the ALJ’s RFC determination was based on his own lay interpretation of
 5   that evidence”); Rivera v. Berryhill, 2017 WL 5054656, at *4-5 (C.D. Cal. Oct. 31,
 6   2017) (ALJ erred by formulating an RFC based on his own interpretation of medical
 7   findings in MRI rather than on medical opinion).
 8         The Commissioner argues that the ALJ was not required to develop the record
 9   because the medical evidence from 2015 and 2016 merely “confirmed” the diagnosis
10   of carpal tunnel syndrome and failed to show that Plaintiff’s condition “significantly
11   progressed since the April 2014 examination.” (ECF No. 24 at 5-6.) The
12   Commissioner’s argument depends upon an unsupported reading of the record.
13         In April 2014, Dr. Gurvey did not diagnose Plaintiff with carpal tunnel
14   syndrome, but instead found Plaintiff’s upper extremities essentially within normal
15   limits and concluded that her hand pain had “no etiology.” (AR 470.) The diagnoses
16   of carpal tunnel syndrome are found in the medical records post-dating Dr. Gurvey’s
17   report. Moreover, the ALJ’s 2017 determination that Plaintiff suffered from severe
18   upper extremity impairments – specifically carpal tunnel syndrome and peripheral
19   neuropathy – directly contradicts the 2014 conclusions of Dr. Gurvey (as well as the
20   State agency physicians). In assigning little weight to the opinions of Dr. Gurvey and
21   the State agency physicians, the ALJ explicitly recognized that those opinions were
22   rendered without the benefit of subsequently-obtained relevant medical evidence.
23   Thus, even the ALJ implicitly found the later medical evidence significantly affected
24   the nature and severity of Plaintiff’s impairments. Consequently, the Commissioner’s
25   argument is unpersuasive.
26   2.    Inconsistency between DOT and VE testimony.
27         Plaintiff also argues that the jobs identified by the VE are inconsistent with the
28   ALJ’s RFC. Having found above that remand is warranted, the Court declines to
                                               9
 1   address Plaintiff’s remaining arguments. See Hiler v. Astrue, 687 F.3d 1208, 1212
 2   (9th Cir. 2012) (“Because we remand the case to the ALJ for the reasons stated, we
 3   decline to reach [plaintiff's] alternative ground for remand.”); see also Augustine
 4   ex rel. Ramirez v. Astrue, 536 F. Supp. 2d 1147, 1153 n.7 (C.D. Cal. 2008) (“[The]
 5   Court need not address the other claims plaintiff raises, none of which would provide
 6   plaintiff with any further relief than granted, and all of which can be addressed on
 7   remand.”).
 8                                          REMEDY
 9         Ninth Circuit case law “precludes a district court from remanding a case for an
10   award of benefits unless certain prerequisites are met.” Dominguez v. Colvin, 808
11   F.3d 403, 407 (9th Cir. 2016) (citations omitted). “The district court must first
12   determine that the ALJ made a legal error, such as failing to provide legally sufficient
13   reasons for rejecting evidence. . . . If the court finds such an error, it must next review
14   the record as a whole and determine whether it is fully developed, is free from
15   conflicts and ambiguities, and all essential factual issues have been resolved.”
16   Dominguez, 808 F.3d at 407 (citation and internal quotation marks omitted).
17         Although the Court has found error as discussed above, the record on the whole
18   is not fully developed, and factual issues remain outstanding. The issues concerning
19   Plaintiff’s alleged disability “should be resolved through further proceedings on an
20   open record before a proper disability determination can be made by the ALJ in the
21   first instance.” See Brown-Hunter v. Colvin, 806 F.3d 487, 496 (9th Cir. 2015); see
22   also Treichler, 775 F.3d at 1101 (remand for award of benefits is inappropriate where
23   “there is conflicting evidence, and not all essential factual issues have been
24   resolved”) (citation omitted); Strauss v. Comm’r of the Soc. Sec. Admin., 635 F.3d
25   1135, 1138 (9th Cir. 2011) (same where the record does not clearly demonstrate the
26   claimant is disabled within the meaning of the Social Security Act).
27   ///
28   ///
                                                 10
 1            Accordingly, the appropriate remedy is a remand for further administrative
 2   proceedings pursuant to sentence four of 42 U.S.C. § 405(g).5
 3            IT IS THEREFORE ORDERED that Judgment be entered reversing the
 4   decision of the Commissioner of Social Security and remanding this matter for
 5   further administrative proceedings consistent with this opinion.
 6

 7   DATED: 6/20/2019
 8

 9
                                                     ____________________________________
                                                          ALEXANDER F. MacKINNON
10                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   5   It is not the Court’s intent to limit the scope of the remand.
                                                        11
